Citation Nr: 1446765	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-19 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include consideration of respiratory signs or symptoms as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for service-connected skin disability.
 
4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss disability.

5.  Entitlement to an initial compensable rating for service-connected thoracic spondylosis.

6.  Entitlement to an initial compensable rating for service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 2006 to October 2010, to include service in Southwest Asia. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the San Diego Department of Veterans Affairs (VA) Regional Office (RO) and June and August 2011 rating decisions of the Lincoln RO.  Jurisdiction of this case now resides with the Lincoln RO.

The Veteran testified at a travel Board hearing before the undersigned in November 2012.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional medical evidence (treatment records).  Agency of Original Jurisdiction (AOJ) consideration of this evidence was waived by the Veteran.  See 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence in the first instance.  During the hearing, the Veteran also was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Documents in the VVA file include the November 2012 hearing transcript.  

The initial rating issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A diagnosed respiratory disability was not present during the period of this claim.
 
2.  The Veteran has not been shown to be suffering from respiratory signs or symptoms resulting from an undiagnosed illness.

3.  The Veteran's diagnosed anxiety disorder is related to his military service.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  Anxiety disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, regarding the service-connection issues decided herein, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in April 2011, prior to the initial adjudication of the claims in June and August 2011, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his service connection claims.  Available service treatment records (STRs) and identified, available post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran was afforded the appropriate VA examinations May 2011 and July 2012 to determine the presence and etiology of claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's November 2012 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The service connection issues decided herein were identified at the hearing.  The Veteran was asked whether he had any evidence that he had current disabilities that could be related to service.  The Veteran was afforded a 60-day abeyance period to provide evidence in support of his claims.  That period of time lapsed; such evidence was not received.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims. 





II.  Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, fatigue, headache and joint pain.  38 C.F.R. § 3.317(b).

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3). 

A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  Id. at (a)(4).


Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss and menstrual disorders.  Id. at (b). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317. 

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Respiratory Disability

The Veteran maintains that he has experienced shortness of breath since service and currently has a respiratory disability (collapsed lung) related to his military service.  See November 2012 hearing transcript.

Service personnel records show that the Veteran's active duty service included service in Southwest Asia.  STRs note that he was seen with complaints including productive cough and congestion in January 2007.  The diagnosis was upper respiratory infection.  Subsequent STRs note no complaints or findings of a respiratory signs,  symptoms, or disability.

Following service, a March 2011 VA primary care report notes that the Veteran gave a history of exposure to burn pits in service.  Respiratory examination revealed no cough, sputum, chest pain, or shortness of breath.  Chest X-ray studies revealed normal lungs.

A May 2011 VA general medical examination report notes the Veteran's complaints of coughing and wheezing since service.  The examiner noted the Veteran's Gulf War service and exposure to burn pits and other particulate patter therein.  Pulmonary examination revealed no wheezing, coughing, or abnormal breath sounds.  X-ray studies showed a new mild substernal clear space discoid atelectasis.  Otherwise, the lungs were normal.  Pulmonary function testing revealed that spirometry, lung volumes and diffusing  capacity were normal.  The assessment was subjective wheezing with insufficient clinical evidence to warrant a diagnosis of any acute or chronic respiratory disorder or residual thereof.  The examiner again noted the Veteran's complaints of subjective symptoms of unknown etiology.  In July 2011 addendum opinion, the VA examiner clarified that he did not witness any of the Veteran's claimed symptoms.  Furthermore, objective testing (X-ray studies and pulmonary function tests) was within normal limits and provided no basis for a finding of current disability. 

April 2012 VA chest X-ray studies showed normal lungs.  May 2012 VA pulmonary function studies were read as normal.  

After having reviewed the evidence of record, including the Veteran's statements, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection residuals of a respiratory disability, to include consideration of respiratory signs or symptoms as being due to an undiagnosed illness.  There is no evidence that the Veteran has been diagnosed as having a chronic respiratory disability.  Likewise, no objective findings of the claimed respiratory symptoms have ever been found on physical examination.  The Board is aware that the Veteran has complained of wheezing, coughing and shortness of breath.  However, this has never been objectively shown.  Indeed, the available medical reports and records show the opposite.  The evidence does not establish a disability lasting six months or more under 38 C.F.R. § 3.317(a)(3).  Thus, the Veteran has not brought forth any objective evidence of respiratory symptoms or any evidence of a diagnosis of a respiratory disability.  

Without proof of one or more signs or symptoms of undiagnosed illness, proof of objective indications of a chronic disability, or proof that the chronic disability is the result of undiagnosed illness, the Board cannot find a basis to grant service connection.  See Brammer , supra; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Consideration has been given to the Veteran's report of experiencing chronic respiratory problems since service.  However,  while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, respiratory disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The record shows that pulmonary function testing, pulmonary examination, and chest X-rays are needed to properly assess and diagnose the existence of a respiratory disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  That evidence has consistently shown that the Veteran has had normal pulmonary examinations.

Psychiatric Disability, to Include PTSD

The Veteran contends that he began having symptoms of anxiety a month after service.  He related his psychiatric symptoms to exposure to an improvised explosive device (IED) blast in service.  See November 2012 hearing transcript.

STRs note no diagnosis or treatment for psychiatric disability.  STRs show that the Veteran was screened for traumatic brain injury because of his involvement in an IED blast in July 2009.  He reported moderate feelings of hypervigilance and jumpiness as well as quite a bit of irritability.  The examiner determined that the Veteran not meet the criteria for PTSD.

A May 2011 VA PTSD examination report notes the Veteran's history of combat service and complaints of restlessness, infrequent intrusive recollections of combat, hypervigilance, increased startle response, and sleep problems.  After examining the Veteran, the examiner concluded that he did not meet the DSM-IV criteria for PTSD.  

A July 2011 mental health consultation diagnosed the Veteran as having  adjustment symptoms.  Reference was made to chronic symptomatology since service.

An April 2012 VA metal health consult notes the Veteran's history of combat service, to include experiencing IED explosions.  On examination, the Veteran showed symptoms of hypervigilance, anxiety and irritability.  After examining the Veteran, the psychiatrist provided diagnoses of anxiety disorder and alcohol abuse.  He stated that the Veteran became anxious when triggered about Iraq.

A July 2012 VA PTSD DBQ report notes the examiner's findings that the Veteran did not meet the DSM-IV criteria for PTSD related to hostile military activity.  The examiner also opined that the Veteran's adjustment disorder with anxiety and alcohol abuse were less likely than not related to his exposure to an IED blast in 2009.  No reasons or bases were provided for this conclusion.  

After a review of the record, the Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran's anxiety disorder is related to his service.  Entitlement to service connection for an anxiety disorder is warranted.

While showing no diagnosis of psychiatric disability, STRs do note the Veteran's complaints of hypervigilance, jumpiness, and irritability after witnessing an IED explosion.  The Veteran's report of this symptoms has remained consistent since 2010.  The record also includes the April 2012 VA psychiatric opinion that relates the Veteran's anxiety complaints to his active service.  

The negative opinions of record are flawed.  In particular, the July 2012 DBQ opinion includes no rationale for its negative conclusion and did not address the Veteran's consistent complaints in service.  

There is no dispute that Veteran is competent to report symptoms of anxiety, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  The Board finds the Veteran's statements, to include those made during his hearing, that he has experienced anxiety since 2010 to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence of record, to include the STRs. The Veteran's testimony appears to be genuine, credible, and consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran.").

The Board has reviewed the record in its entirety and finds that the lay and medical evidence for and against the claim of service connection for psychiatric disability, diagnosed as anxiety, is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's anxiety disorder is related to his active service.  The claim, therefore, is granted.


ORDER

Service connection for a respiratory disability is denied.

Service connection for anxiety is granted.


REMAND

Bilateral Hearing Loss Disability, Thoracic Spondylosis, Right Knee Disability

The most recent VA examinations to determine the degree of severity of the Veteran's service-connected disabilities were performed in September 2010 (hearing loss disability) and October 2010 (right knee and back disabilities).  During the November 2012 hearing, the Veteran testified that these disabilities had gotten worse since that time. Therefore, the Veteran should be scheduled for examinations to determine the current severity of his service-connected hearing loss disability, right knee disability and back disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As a part of the hearing loss examination, the examiner should address the impact of the Veteran's hearing loss disability on daily activities (including employment). See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additionally, these examinations should be scheduled after the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to these issues. 

Skin Disability

The most recent VA examination in connection with the Veteran's service-connected skin disability was conducted in July 2012.  At that time, the examiner noted that the Veteran had no lesions.  Subsequent hearing testimony provided in November 2012 suggests that the Veteran's skin disability may have increased in severity since his July 2012 VA examination.  Specifically, the Veteran reported monthly flare-ups lasting about two weeks.  In light of the foregoing, and given the Veteran's claims of increased symptomatology, another VA examination is warranted to determine the current nature and severity of his skin disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In this regard, there are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the rating of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (frequency and duration of the outbreaks and the appearance and virulence during outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for service-connected hearing loss disability, thoracic spondylosis, right knee disability and skin disability.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, afford the Veteran an audiology examination to determine severity of his bilateral hearing loss disability.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  The examiner must address the impact of the Veteran's hearing loss on his daily activities, including particularly on his ability to work. 

The rationale for each opinion expressed must also be provided.

3.  Also, afford the Veteran a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected right knee disability and connected thoracic spondylosis.  The claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  A complete rationale should be given for all opinions and conclusions expressed.

4.  Also, afford the Veteran for a VA skin examination to determine the severity of his service-connected skin disability.  To the extent feasible, coordinate the scheduling with the Veteran in order for the examiner to see the skin disability at its worst.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. All necessary tests and studies should be conducted, and all clinical findings should be reported in detail. 

The examiner should identify all current skin conditions that are related to, or manifestations/residuals of his service-connected skin condition (including tinea/pityriasis versicolor).  A full description should be provided, including any lesion(s) affecting the head, face, or neck.

The examiner should indicate the percentage of the Veteran's entire body that is affected by his skin condition(s), and a specific finding should be made as to the percentage of exposed areas affected.  The examiner should determine if the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs; and, if so, the total duration in weeks of such therapy during a 12-month period.  All opinions should be set forth in detail and explained in the context of the record.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
6.  Thereafter, readjudicate the remanded claims.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


